Matter of Zayvion Jamel Lewis S. (Jason Frederick H.) (2014 NY Slip Op 08254)





Matter of Zayvion Jamel Lewis S. (Jason Frederick H.)


2014 NY Slip Op 08254


Decided on November 25, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2014

Friedman, J.P., Renwick, Moskowitz, Richter, Manzanet-Daniels, JJ.


13611

[*1] In re Zayvion Jamel Lewis S., etc., A Dependent Child Under the Age of Eighteen, etc.,
andJason Frederick H., etc., Respondent-Appellant, The New York Foundling Hospital, Petitioner-Respondent.


Geoffrey P. Berman, Larchmont, for appellant.
Daniel Gartenstein, Long Island City, for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Claire V. Merkine of counsel), attorney for the child.

Order, Family Court, Bronx County (Gayle P. Roberts, J.), entered on or about June 29, 2012, which, inter alia, determined that respondent father abandoned the subject child, unanimously affirmed, without costs.
Clear and convincing evidence, including respondent's own testimony, established that he abandoned his child (Social Services Law § 384-b[4][b], [5][a]). The fact that respondent was incarcerated during the relevant time period did not excuse him from his parental obligations (see Matter of Alicia M., 22 AD3d 384 [1st Dept 2005]). Petitioner agency was not required to prove that it exercised diligent efforts to reunite the family or assist respondent in establishing contact (see Matter of Asia Sabrina N. [Olu N.], 117 AD3d 543 [1st Dept 2014]), nor was there any [*2]evidence indicating that the agency discouraged respondent from having contact (see Matter of Bibianamiet L.-M. [Miledy L.N.], 71 AD3d 402 [1st Dept 2010]; Matter of Dennisha Shavon C., 295 AD2d 123 [1st Dept 2002]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 25, 2014
CLERK